DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ submission, filed on 05/17/2022, and supplemental response, filed on 05/22/2022, in response to claims 6-9, 11, and 13-14 rejection from the non-final office action (02/17/2022), by amending claims 6 and  15 and adding new claim 19 is entered and will be addressed below.
Election/Restrictions
Claims 15 and 18 remain withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Interpretations
The “support bar mounting surface” of the frame in various claims is a surface of the frame, not a different component that can be separated from the frame.

The “a first extension direction” and “a second extension direction” of claim 7 includes a same direction, as shown in Applicants’ Figs. 8-10.

The newly added limitation “the frame comprises only one first support bar mounting surface and only one second support bar mounting surface”, as the claim does not exclude other additional support bar surface, the term “only” was not subject to the 112(a) rejection. 

The above use of the term “only” seems to be set up the new limitation “a size of the first support bar mounting surface in an extension direction of the first mask sheet and a size of the second support bar mounting surface in the extension direction are both larger than a sum of sizes of the plurality of support bars in the extension direction“, in other words, the length of support bar mounting surface 540 in the first/second extension direction is larger than the the sum of the support bars 400. As shown in Fig. 10, the support bars are welded into groove without the side support. This is described as a feature disclosed in Applicants Specification [0068].

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The newly added limitations “wherein the size of the first support bar mounting surface the extension direction and the size of the second support bar mounting surface in the extension direction are both larger than 1/2 of a size of the first mask sheet in the extension direction” of claim 19 does not have support in Applicants’ Specification.
There is no description that drawing is to scale. There is no description of ½ relationship, nor description of criticality, nor description of unexpected results.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The newly added limitations “wherein the size of the first support bar mounting surface [sic] the extension direction and the size of the second support bar mounting surface in the extension direction are both larger than 1/2 of a size of the first mask sheet in the extension direction” of claim 19, it raises antecedent issue to which of the first, second, or third extension.

Claim 19 will be examined inclusive all of the above interpretations.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 6-9, 11, 13-14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 20030221614, from IDS, hereafter ‘614), in view of Sung et al. (US 20100192856, hereafter ‘856), Kim (KR 20150071321, hereafter ‘321), and MCGILLIARD (US 3323490, hereafter ‘490).
‘614 teaches some limitations of:
	Claim 6: FIG. 4 shows a mask and a mask frame assembly for a thin layer vacuum evaporation for an organic electroluminescent device, according to an embodiment of the present invention. The mask frame assembly includes a frame 30 and a mask 100. The mask 100 includes unit mask elements 110 and 110' ([0054], the claimed “A mask plate, comprising”): 
The unit mask elements 110 and 110' include unit masking patterns 150 and 150', respectively. The unit mask elements 110 and 110' partially overlap at their edges to constitute a single masking pattern block 200 larger than a unit mask element 110 or 110' ([0056], 2nd and 3rd sentences), the recessed walls 130 and 130' can be formed through a half-etching so as to have a thickness of about half of the unit mask elements 110 and 110'. In addition, the recessed walls 130 and 130' of the adjacent unit mask elements 110 and 110' may have symmetric shapes so as to have the thickness of an overlap between the adjacent unit mask elements 110 and 110' be the same as the thickness of each unit mask element 110 or 110' (Figs. 7-8, [0059], the claimed “a first mask sheet, comprising a first mask region and a first peripheral region surrounding the first mask region, at least one edge portion of the first mask sheet in the first peripheral region comprising an upper thickness reduced portion: and a second mask sheet, comprising a second mask region and a second peripheral region surrounding the second mask region, at least one edge portion of the second mask sheet in the second peripheral region comprising a lower thickness reduced portion; wherein the first mask sheet and the second mask sheet are alternately disposed, and the upper thickness reduced portion and the lower thickness reduced portion of adjacent first mask sheet and second mask sheet are at least partially overlapped with each other”, see also Fig. 4),
The mask 100 includes unit mask elements 110 and 110' both ends of which are supported by the frame 30 in a state of tension ... The frame 30 includes first support portions 31 and 32 disposed in parallel and second support portions 

‘614 does not teach the other limitations of:
Claim 6: (6A) the frame comprises only one first support bar mounting surface and only one second support bar mounting surface, both the first support bar mounting surface and the second support bar mounting surface are surfaces that are recessed on a surface of the frame, and depths of the first support bar mounting surface and the second support bar mounting surface are equal to the thickness of the support bar, 
each of the plurality of support bars comprises a first end and a second end along a third extension direction of the plurality of support bars, first ends of the plurality of support bars are all fixedly disposed on the same first support bar mounting surface, second ends of the plurality of support bars are all fixedly disposed on the same second support bar mounting surface, Page 2 of 9Application No. 16/064,846PATENT Response after 2/17/2022 NFOADocket: CU-73826 BOE/DG
(6B) a size of the first support bar mounting surface in an extension direction of the first mask sheet and a size of the second support bar mounting surface in the extension direction are both larger than a sum of sizes of the plurality of support bars in the extension direction.  
Claim 11: wherein an orthographic projection of the plurality of support bars on the first mask sheet falls into the first peripheral region of the first mask sheet, an orthographic projection of the plurality of support bars on the second mask sheet falls into the second peripheral region of the second mask sheet.
Claim 13: wherein the first extension direction and the second extension direction are substantially perpendicular to the third extension direction of the plurality of support bars.
Claim 19: wherein the size of the first support bar mounting surface the extension direction and the size of the second support bar mounting surface in the extension direction are both larger than 1/2 of a size of the first mask sheet in the extension direction.

‘856 is an analogous art in the field of Mask Assembly And Deposition And Apparatus (title), FIG. 1A illustrates a plurality of pattern masks 200 extending in the first direction and welded to the mask frame 100, other configurations of the pattern masks, e.g., the mask assembly may include a single pattern mask having an area corresponding to the opening 120 and welded to the frame 110 of the mask frame 100 to overlap the entire opening 120 (Fig. 1, [0026], last sentence). ‘856 teaches that a longitudinal side of each pattern mask 200 may extend along the x-axis in FIG. 1A, across the opening 120, and a support bar 300 extending in a second direction perpendicular to the first direction, e.g., along the y-axis in FIG. 1A, to cross the opening 120 ([0026], 2nd sentence), as illustrated in FIG. 3, the frame 110 of the mask frame 100 may include grooves 311. End portions of the support bars 300 may be inserted into the grooves 311 ([0036], 2nd-3rd sentence, therefore, “both the first support bar mounting surface and the second support bar mounting surface are surfaces that are recessed on a surface of the frame, and depths of the first support bar mounting surface and the second support bar mounting surface are equal to the thickness of the support bar”), for the purpose of preventing deformation of a pattern of the mask assembly ([0002]). Note the two end surfaces in the Y direction of Fig. 3 are the “one first support bar mounting surface and one second support bar mounting surface”. 

Before the effective filing dates of the claimed invention, it would have been obvious to a person with ordinary level of skill in the art to have added support bar that is inserted into the grooves 311 of frame 110 in the second direction, as taught by ‘856, perpendicular to the extension/first direction of the mask elements 110 of ‘614 (the limitations of 6A, 11 and 13), for the purpose of preventing deformation of a pattern of the mask assembly, as taught by ‘856 ([0002]).

‘321 is an analogous art in the field of Open Mask Assembly (title), for OLED deposition (Background-art, page 1). ‘321 teaches that a mask frame 100 having an opening A, a plurality of transfer members 200 And a plurality of linear sheets 300 connected to the plurality of conveying members 200 (Figs. 1-2, middle of page 2), by transferring the linear sheet (300) connected to the transfer member (200) by moving the transfer member (200) The deposition area can be changed (lower portion of page 2). Note the two dimensional grid of linear sheet 300, the lower one can be considered as support bar for the upper sheet.

‘490 is an analogous art in the field of In a vapor deposition apparatus, an adjustable masking (claim 1 of ‘490), a masking device is placed immediately above a metal evaporator (col. 1, lines 21-22). ‘490 teaches that extending along the inside edges of sides 14 and fl4a of frame body 12 are grooves 22 and 22a (FIGURE 2). Grooves 22 and 22a are adapted to receive lips extending from both ends of the shielding members 20 (col. 2, lines 63-66), a shielding member 20 adjustably engaged to frame body 12 (col. 3, lines 14-15). Note the shielding member 20 is underneath the supporting members 18.

Before the effective filing dates of the claimed invention, it would have been obvious to a person with ordinary level of skill in the art to have added movable transfer member 200 of ‘321 the moves support bars 300 of ‘856, and to have replaced the plurality of grooves 311 of ‘856 with a single groove 22 (or 22a) on each side of the frame, as taught by ‘490 as the adjustable engagement groove, and then combined with ‘614 (the limitations of 6B and 19), for the purpose of adjusting the spacing of the support bars, as taught by ‘321 (lower portion of page 2) and ‘490 (col. 3, lines 14-15).

‘614 further teaches the limitations of:
Claim 7: Fig. 8 shows the recessed wall are present in both side of the mask element 110 (see also Fig. 4, the claimed “wherein the first mask sheet has a first extension direction, and the first mask sheet comprises a first edge portion and a second edge portion which are located in the first peripheral region and extend along the first extension direction, the first edge portion and the second edge portion each comprise the upper thickness reduced portion; the second mask sheet has a second extension direction, and the second mask sheet comprises a third edge portion and a fourth edge portion which are located in the second peripheral region and extend along the second extension direction, the third edge portion and the fourth edge portion each comprise the lower thickness reduced portion”).
Claim 8: the recessed walls 130 and 130' can be formed through a half-etching so as to have a thickness of about half of the unit mask elements 110 and 110'. In addition, the recessed walls 130 and 130' of the adjacent unit mask elements 110 and 110' may have symmetric shapes so as to have the thickness of an overlap between the adjacent unit mask elements 110 and 110' be the same as the thickness of each unit mask element 110 or 110' ([0059], the claimed “wherein a thickness of the first peripheral region and a thickness of the second peripheral region are substantially the same, an overall thickness of the upper thickness reduced portion and the lower thickness reduced portion which are overlapped with each other is substantially the same as the thickness of the first peripheral region and/or the second peripheral region”).
	Claim 9: The recessed wall may be formed to slant, curve or to be stepped ([0029], the claimed “wherein cross-sections of the upper thickness reduced portion and the lower thickness reduced portion comprise a step shape or a trapezoidal shape”).
	Claim 14: there is no cover in ‘614 (the claimed “wherein the mask plate is not provided with a cover extending along the first extension direction and between adjacent first mask sheet and the second mask sheet”).
Response to Arguments
Applicant's arguments filed 05/17/2022 and 05/22/2022 have been fully considered but they are not convincing in light of the new ground of rejection above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 3241519 is cited for only one groove 22, 23 on each side of frame 21 to adjust mask strips or bars 28 (Figs. 2-3).


US 20150007767 is cited for movement block 131 in recess of frame 110 (Fig. 2).

Applicants’ submitted IDS, US 20140069331 is cited for stepped reduced portion (Fig. 2). US 20110139069 is cited for support bar 300 in the grooves 140 of the mask frame 130 (Fig. 1).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEATH T CHEN/Primary Examiner, Art Unit 1716